UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 98-4504

PEDRO ANTONIO REVELO,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Norfolk.
Raymond A. Jackson, District Judge.
(CR-98-25)

Submitted: January 5, 1999

Decided: January 22, 1999

Before WIDENER, ERVIN, and WILKINS, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Keith Loren Kimball, Virginia Beach, Virginia, for Appellant. Helen
F. Fahey, United States Attorney, Kevin M. Comstock, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________
OPINION

PER CURIAM:

Pedro Antonio Revelo pled guilty to conspiracy to distribute and
possess with intent to distribute heroin in violation of 21 U.S.C. § 846
(1994), and related offenses. The district court sentenced Revelo to
144 months imprisonment to be followed by four years of supervised
release. Revelo appeals his sentence, asserting that the district court
erred in enhancing his base offense level by four levels under U.S.
SENTENCING GUIDELINES MANUAL § 3B1.1(a) (1997), for his role in the
offense. Finding no clear error, we affirm.

I.

During the course of the conspiracy, police officers responded to
a call reporting gunshots. When officers arrived, they noticed a car
parked in the street with two male occupants, one of whom was Luis
Lopez. Revelo then approached the car and identified himself as its
owner. After a consent search, officers discovered in one of the pas-
senger's socks approximately seventy-four grams of heroin and in
Lopez' jacket a semi-automatic handgun and $5300 in currency.
Lopez had made many trips to New York to obtain heroin or deliver
currency for Revelo.

After his arrest, Revelo agreed to cooperate with authorities to
identify his New York heroin source, but he failed to provide signifi-
cant information. While released on bond, Revelo again purchased
heroin. Pierre Dawson was questioned during a drug interdiction at a
bus station, and officers found in his bag approximately 150 grams of
heroin that Dawson said he was to deliver to a man named "Pete."
Agents of the Drug Enforcement Administration ("DEA") determined
that "Pete" was Revelo.

Revelo pled guilty to conspiracy to distribute heroin, aiding and
abetting the possession with intent to distribute heroin, and attempting
to possess with intent to distribute heroin. At sentencing, the district
court established a base offense level of thirty-two, overruled
Revelo's objection and applied a four-level enhancement under USSG

                    2
§ 3B1.1(a) for Revelo's role in the offense, and awarded a three-level
reduction for acceptance of responsibility, for a total offense level of
thirty-three. With a criminal history category of I, the applicable
guideline range was 135-168 months. The court sentenced Revelo to
144 months imprisonment to be followed by four years of supervised
release. This appeal followed.

II.

Revelo contends that the district court erred in enhancing his base
offense level by four levels under USSG § 3B1.1(a). Revelo concedes
that the criminal activity involved five or more participants, see
USSG § 3B1.1(a), but asserts that he was not an organizer or leader
of one or more of the participants. See USSG§ 3B1.1, comment. (n.2)
("To qualify for an adjustment under this section, the defendant must
have been the organizer, leader, manager, or supervisor of one or
more other participants."). We review a district court's factual deter-
mination of a defendant's role in an offense for clear error. See United
States v. Perkins, 108 F.3d 512, 518 (4th Cir. 1997).

Specifically, Revelo contends that he did not control the couriers
and that recruitment alone, without additional evidence of his rela-
tionship with the couriers, did not support a finding that he was an
organizer, manager, or supervisor. Testimony from a DEA agent
established, however, that Revelo was an organizer or leader of one
or more of the participants. Revelo recruited Luis Lopez and Pierre
Dawson, and at least three others, as couriers to transport and distrib-
ute heroin and return the proceeds from the distribution to him.
Revelo also provided Lopez with a firearm to protect the drug distri-
bution activities. See USSG § 3B1.1, comment. (n.4) (outlining fac-
tors courts should consider in applying enhancement). On these facts,
we find that the district court did not clearly err in applying a four-
level enhancement for Revelo's role in the offense under USSG
§ 3B1.1(a). See Perkins, 108 F.3d at 518.

III.

Accordingly, we affirm Revelo's sentence. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid

                     3
the decisional process.

AFFIRMED

                    4